Citation Nr: 0318085	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  99-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1952 to May 1953.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that the veteran had 
not submitted new and material evidence to reopen a claim of 
entitlement to asbestosis.  Subsequently, in a February 2003 
supplemental statement of the case, the RO apparently 
determined that there was new and material evidence, reopened 
the claim, and denied the claim on the merits.  

Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
characterized as shown above.  


FINDINGS OF FACT

1.  A RO rating decision rendered in June 1996 denied service 
connection for asbestosis, and that decision became final 
when the veteran did not submit a substantive appeal.

2.  Some of the evidence associated with the record since the 
June 1996 rating decision constitutes new and material 
evidence because it bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An RO rating decision in June 1996 which denied 
entitlement to service connection for asbestosis is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence having been submitted since the 
June 1996 rating decision, the veteran's claim of entitlement 
to service connection for asbestosis is reopened.  38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred asbestosis as a result 
of exposure to asbestos in service.  The veteran's claim for 
service connection for asbestosis was denied in a June 1996 
decision, on the basis that the service medical records were 
devoid of evidence of treatment of asbestosis and that the 
veteran was exposed to asbestos during his post-service 
employment.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

The veteran was notified of the rating decision in June 1996.  
No correspondence was received from him within the appeal 
period.  Therefore, the June 1996 rating decision is final. 

In April 1998, the RO received the veteran's claim to reopen.  
In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since these claims were received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to June 1996 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence associated with the claims file since June 1996 
includes a VA examination report which reflects that the 
veteran meets the criteria for a diagnosis of asbestosis, and 
indicates that the examiner was uncertain of the extent of or 
significance of the veteran's claimed exposure in service, 
although it was clear that the veteran had significant post-
service employment and non-employment exposure to asbestos.  

The February 2003 supplemental statement of the case (SSOC), 
although not explicit on the points, suggests that the RO 
determined that this evidence was new and material and 
reopened the claim, and then denied the claim on the merits.  
The Board agrees.

The additional evidence is material because the claim of 
entitlement to service connection has been denied on the 
basis that there was evidence of post-service exposure to 
asbestos.  However, it appears that the recent medical 
opinion, which suggests uncertainty as to the extent and the 
significance of asbestosis exposure in service, indicates 
that further additional development is required.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  The Board agrees with 
the RO's determination that new and material evidence has 
been submitted, and the claim is reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the appellant is 
required to comply with the duty to assist.  This is 
discussed in the REMAND below.

As this determination is essentially favorable to the 
veteran, and in view of the remand with direction to the RO 
that additional evidence be obtained, the Board finds that no 
further discussion is required as to the extent to which the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) applies to this claim.  Since 
the Board has agreed with the RO that new and material 
evidence has been obtained and is sufficient to reopen the 
claim, the Board's decision is favorable to the veteran, and 
no further action regarding the VCAA is required.

ORDER

The request to reopen a claim of entitlement to service 
connection for asbestosis, claims as due to asbestos exposure 
in service, is granted; the appeal is granted to this extent 
only.



REMAND

The veteran contends that he was exposed to asbestos because 
it was a component of the personal protection garb (bunker 
suit, i.e., protective hat, coat, boots) he wore as a 
firefighter.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The Board 
concludes additional development is needed in this case as 
follows.

First, the RO requested several of the veteran's military 
personnel records from the National Personnel Records Center, 
and several documents were received.  However, the May 2000 
response from the agency indicated that the enclosed 
documents included the requested narrative description of 
specialty number 95130 (the veteran's military service as an 
apprentice fireman).  That document was not enclosed and is 
essential to proper adjudication of the veteran's claim.

Second, in his substantive appeal, the veteran stated that 
his "doctors" had told him his initial exposure to asbestos 
was sufficient to cause the current asbestosis.  He did not 
name those doctors, and such opinions are not shown in the 
evidence currently of record.  To comply with the duty to 
notify, the veteran should be informed of the necessity of 
obtaining written opinions from these doctors and submitting 
them to VA.

Third, the veteran was awarded Social Security disability 
benefits in 1995 based, in part, on shortness of breath.  The 
medical records upon which that determination was made have 
not been obtained.

Fourth, the records obtained from the Railroad Retirement 
Board show that a law firm represented the veteran in 1994 
(Sutter & Enslein) concerning an asbestos claim.  This fact 
is supported by the 1995 letter from the University of 
Kentucky to that law firm.  The circumstances surrounding 
that lawsuit are not known and would clearly be pertinent to 
this case.  Attempts to obtain those records should be made.

Fifth, the VA medical opinion rendered in December 2001 
indicated uncertainty about the extent of the veteran's 
exposure to asbestos in service.  The examiner did not 
actually render an opinion as to the etiology of the 
veteran's current asbestosis, as she was asked to do; she 
merely stated that most of the veteran's asbestos exposure 
was outside of his military service.  Even so, considering 
the veteran's report of such in-service exposure, the Board 
still needs a medical opinion as to the likelihood or 
probability that the in-service exposure caused the asbestos.  
Therefore, after developing for all the evidence listed 
above, another medical opinion should be obtained.

Accordingly, this case is REMANDED for the following:

1.  Make another request to the National 
Personnel Records Center for records 
pertaining to the veteran's duty 
assignments, to include the records 
previously asked for in 2000 (i.e., 
narrative description of specialty 
number).

2.  Send a letter to the veteran asking 
him for the following: 
?	A more complete description of the 
items he used in service, including 
thermal protective equipment, which 
he believes contained asbestos.  He 
should list and describe each item, 
including its color, general 
condition of repair, and the 
frequency with which he wore or used 
the item, to the extent possible, 
and describe the circumstances of 
use of the item.  
?	A release allowing VA to request 
records from Sutter & Enslien 
concerning his asbestos lawsuit in 
1994/95.

Also, in this letter, advise the veteran 
that he did not name the doctors in his 
substantive appeal that allegedly told 
him his asbestosis was caused by his 
initial exposure to asbestos in service.  
Advise him that he can either provide 
these names to VA, and we will request 
written opinions from these doctors, or 
he can obtain the opinions himself and 
submit them to VA.

3.  If the veteran authorizes the release 
of such information, request all records 
concerning his 1994/95 asbestos lawsuit 
from Sutter & Enslien.

4.  Ask the service department (Air 
Force) to provide a description of 
specialty 95130 as applicable in 1952 and 
1953 from its historical personnel 
records, including by contacting the Air 
Force Historical Research Agency, 600 
Chennault Circle, Maxwell AFB, AL  36112-
6424, http://afhra.maxwell.af.mil.

The RO should ask the service department 
(Air Force) whether it has records of the 
types of personal protective equipment 
used by an individual in specialty 95130, 
and should request that the service 
department provide the name of the 
manufacturer, brand of equipment, or 
information about the materials used to 
make the equipment, if available, 
including by contacting the Air Force 
civil Engineering Support Agency 
(AFCESA), AFCESA/CEXF, Chief, Air Force 
Fire Protection, 850-283-6214, or the 
ASAF Museum, 
http://www.wpaafb.af.mil/museum.  

5.  If no information is available from 
the service department as to the 
substance(s) from which personal fire 
protection equipment of the type 
described by the veteran were made in 
1952 and 1953, the RO should contact 
manufacturers of thermal protective 
equipment, such as Southern Mills, 
http://www.somills.com, or Globe 
Manufacturing Company, at 
www.globefiresuits.com, to determine 
whether there are available standards as 
to manufacture of thermal protective 
suits from 1952 or 1953.



6.  Request the veteran's clinical 
records from the Social Security 
Administration (SSA) in connection with 
his application for Social Security 
Disability benefits which was approved in 
July 1995, effective in January 1993.  

7.  After completion of the above 
evidentiary development, to include 
obtaining as many of the above listed 
records as possible, refer the veteran's 
claims file for a medical opinion as to 
the likelihood, i.e., whether it is at 
least as likely as not, that his current 
asbestosis disorder is etiologically 
related to his military service.  

If no information is obtained from the 
above agencies or manufacturers about the 
composition of the personal protective 
thermal gear described by the veteran, 
the examiner who is to provide the 
medical opinion should be told that the 
veteran's statement that he wore thermal 
protective gear containing asbestos is 
sufficient to establish exposure to 
asbestos.  McGinty v. Brown, 4 Vet. App. 
428 (1993).  

After reviewing the veteran's service 
records, the history of the veteran use 
of thermal protective equipment or other 
exposure to asbestos in service, the 
veteran's pre and post-service employment 
history (to include asbestos exposure), 
and other relevant evidence of record, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has asbestosis as a 
result of his active military service or 
any incident thereof.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

8.  Thereafter, readjudicate this claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Michelle L. Kane 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


